Exhibit 99.1 ABN 82 Level 18, 101 Collins Street Victoria 3000 Australia Telephone: + 61 7 3273 9133 Facsimile: + 61 7 3375 1168 www.progen-pharma.com Company update – TBG Acquisition and dates of AGM and General Meeting Melbourne , Australia, 2 November 2015. Progen Pharmaceuticals Limited ( the Company ) (ASX: PGL, OTC: PGLA) provides the following update to the market and its shareholders in regards to the dates for holding the Company’s Annual General Meeting and a General Meeting to consider the resolutions associated with the proposal to acquire 100% of the issued capital in TBG Inc (
